Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 20, 2022

                                       No. 04-21-00410-CR

                                   James Cornelious SCOTT,
                                          Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR7104
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER

        The reporter’s record was originally due on October 25, 2021, but has not been filed. On
November 2, 2021, a deputy clerk of this court sent Amy Hinds, the court reporter responsible
for preparing the record, a letter notifying her of the late record and requiring her to file the
record by December 2, 2021. On December 3, 2021, Ms. Hinds filed a notification of late
record, stating that she anticipated the record would be completed by January 3, 2022. We noted
Ms. Hinds’ notification of late record and extended the time for her to file the record, stating “No
further extensions absent extenuating circumstances.” On January 5, 2022, Ms. Hinds filed a
duplicate of her original notification of late record. Accordingly, it is ORDERED that Ms. Hinds
must file the reporter’s record by January 24, 2022. No further extensions of time to file the
record will be granted.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court